Title: From George Washington to George Olney, 18 July 1780
From: Washington, George
To: Olney, George


					
						Sir
						Head Quarters Bergen County 18th July 1780
					
					There is a considerable quantity of linen Overalls at Springfield for which the troops are exceedingly distressed, and which the Cloathier has not been able to send forward, tho repeatedly pressed, for want of transportation. You will be pleased to turn your attention to these as well as to the Articles brought over in the fleet—There may be a few shirts—shoes—Stockings and other things fit for summer wear, if there are, you will have them also sent forward—in the first instance to the Dy Cloathier at New Windsor. I am Sir Yr most obt Servt.
				 